                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN NELSON, et al.,                          :
     Plaintiffs,                               :
                                               :       No. 20-cv-5424-JMY
       v.                                      :
                                               :
GOBRANDS, INC., et al.,                        :
    Defendants.                                :

                                              ORDER
       AND NOW, this 9th day of February 2021, upon consideration of the Defendants’
Motion for Leave to File Opposition to Plaintiffs’ Motion for Remand and Accompanying
Confidential Documents Under Seal (ECF No. 13), and any response thereto, it is hereby
ORDERED that Defendants’ Motion is GRANTED by agreement entered into between the
parties. Defendants may file their Opposition to Plaintiffs’ Motion for Remand and the
accompanying Declaration and Exhibits thereto under seal. Any Reply to Defendants’
Opposition may also be filed under seal.
       Defendants may redact those portions of their Motion and accompanying documents that
they believe constitute confidential business data and information, and a redacted version of
those documents can be publicly filed.
       The Court retains the right to allow disclosure of any subject covered by this Order or to
modify this Order at any time in the interest of justice.



                                                       By the Court:

                                                          /s/ John Milton Younge
                                                       Judge John Milton Younge
